Citation Nr: 1428814	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  09-32 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an initial disability rating in excess of 70 percent for post-traumatic stress disorder (PTSD). 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to June 1971 and from October 1990 to June 1995, including combat service in the Republic of Vietnam.  His decorations include the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2006 and April 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In June 2007, the Veteran testified at a hearing before a Decision Review Officer (DRO).  A transcript of the hearing has been associated with the claims file. 

The Board notes that the Veteran requested a Board hearing on his August 2009 VA Form 9.  In September 2009, he indicated that he did not want a Board hearing.  The hearing request is withdrawn.  38 C.F.R. § 20.702(e) (2013).  

This appeal was before the Board in December 2012 and the Board remanded the issues of entitlement to a disability rating in excess of 70 percent for PTSD and entitlement to a TDIU in order to conduct a contemporaneous VA examination and to obtain outstanding pertinent treatment records.  The Board finds that there was substantial compliance with the remand directives and the Board can proceed with the adjudication of the claims.  Stegall v. West, 11 Vet. App. 268 (1998).      


FINDINGS OF FACT

1. The Veteran's PTSD has not manifested to total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

2.  Resolving all reasonable doubt in favor of the Veteran, the Veteran has been unemployable as a result of his service-connected PTSD, tinnitus, and bilateral hearing loss.  

CONCLUSIONS OF LAW

1. The criteria for a 100 percent disability rating for the Veteran's PTSD have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2. The criteria for a TDIU based on the Veteran's service-connected disabilities have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also satisfied its duty to assist the Veteran in obtaining evidence pertinent to his claim.  The Veteran's service treatment records, as well as VA treatment records dated through August 2013 have been associated with the claims file.  The Board further notes that the Veteran's Social Security Administration records, Corona Vet Center treatment records, and pertinent private treatment records are associated with the claims file.  The Veteran was informed in an April 2013 letter that he could provide additional private treatment records.  However, to this date, the Veteran has not provided VA the necessary information to obtain such records.  Thus, the Board finds that VA adjudication of the appeal may go forward without any such additional records.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").

The Veteran was afforded VA examinations in March 2006, June 2007, and May 2013.  The examination reports are adequate to determine the severity of the Veteran's PTSD as the examiners conducted appropriate evaluations of the Veteran and noted examination findings as to the severity and extent of the Veteran's PTSD symptoms.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board also finds that there is substantial compliance with the December 2012 Board remand directives.  The Board remanded the claims for a contemporaneous VA examination and outstanding pertinent treatment records.  VA treatment records, dated through August 2013, have been associated with the claims file.  As noted above, the Veteran was informed in an April 2013 letter that he could submit additional lay statements and private treatment records but no additional information was provided.  A May 2013 VA psychiatric examination was provided and an opinion as to employability was obtained.  The RO also obtained May 2013 and August 2013 medical opinions as to the impact of the Veteran's bilateral hearing loss and tinnitus on his ability to work.  Accordingly, there was substantial compliance with the December 2012 Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial and not strict compliance with the terms of a remand request is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Higher Rating Claim 

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  A 70 percent rating is warranted where there is an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). 

The Veteran's PTSD is currently rated 70 percent disabling.  The Veteran contends that his PTSD has been more severe than the currently assigned rating and that he is entitled to a higher disability rating.  The Board finds that the preponderance of the evidence is against a finding of a 100 percent disability rating as the Veteran's PTSD symptoms have not manifested to total and occupational impairment. 

The Veteran has been diagnosed during the appeal with anxiety and depression.  When it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptoms, the Board will consider both as service-connected disability.  Id.  As such, any anxiety and depressive symptoms are for consideration in the evaluation of PTSD.

The Veteran testified before a decision review officer in June 2007.  He described his PTSD symptoms as losing his temper easily, decreased memory, nightmares, and difficulty with crowds.    

The Veteran has been afforded VA examinations in March 2006, June 2007, and May 2013.  The VA examination reports indicate that the Veteran's PTSD symptoms include nightmares and flashbacks.  It was noted that he has coherent speech and orientation to time, place, and person.  The examination reports also reveal that the Veteran is married and maintains a good relationship with his daughter.  The Board acknowledges that the June 2007 VA examiner stated that the Veteran's PTSD results in "almost total occupational and social impairment," however, this does not amount to total occupational and social impairment necessary for a 100 percent rating.  Furthermore, the May 2013 VA examiner stated that his PTSD results in significant occupational and social impairment but not total occupational and psychosocial impairment.   

The VA treatment records throughout the appeal show that he has chronic war-related nightmares but that he has normal speech and no expressed psychotic symptoms.  He also did not have suicidal or homicidal ideations.   His judgment and insight has ranged from "ok" to "intact," which does not indicate total occupational and social impairment.  See VA treatment records dated January 2006 to May 2013.  Moreover, VA treatment records reveal that the Veteran's PTSD ranges from partial to "nearly" full remission.  See VA treatment records July 2007 to October 2009.      

The Veteran's private treatment records reveal that he has a constricted range of affect but that he is fully oriented.  See June 2005 through March 2006 private treatment record.  The Veteran's Vet Center records associated with the claims file stated that the Veteran had an exaggerated startle response, mild pressured speech, and hypervigilance but that he also had appropriate mood and affect.   

The Board concludes that the preponderance of the evidence is against the finding that the Veteran's PTSD symptoms manifest to the degree required for a total occupational and social impairment.  The claims file reveals that the Veteran has been married for more than twenty years and maintains a good relationship with his daughter.  The competent and credible medical evidence of record does not indicate a total occupational and social impairment.  While the Veteran exhibits deficiencies in social and occupational performances, his symptoms are contemplated by the 70 percent rating currently assigned.  Thus, the Board finds that the Veteran's disability picture, taken as a whole and in combination with the objective PTSD examinations, have more nearly approximated the criteria for a 70 percent rating throughout the appeal.  

In reaching this conclusion, the Board has considered the benefit-of-the-doubt rule.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).  Furthermore, staged ratings are not warranted in the present case as the Veteran's symptoms at no point during the appeal period manifest to a total social and occupational impairment.   

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplates the Veteran's disability.  The manifestations of the Veteran's service-connected PTSD, including his exaggerated startle response and nightmares, are specifically contemplated by the schedular criteria.  The rating criteria are therefore adequate to evaluate the Veteran's PTSD and referral for consideration of extraschedular rating is not warranted. 

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R §§ 3.340, 3.34l, 4.16(a).  Here, the Veteran is service-connected for PTSD with a 70 percent rating, tinnitus with a 10 percent rating, and bilateral hearing loss with a noncompensable rating.  As such, the Veteran meets the schedular requirement under 4.16(a).   

The further Board notes that the fact that a Veteran is unemployed or has difficulty obtaining employment is insufficient, in and of itself, to establish unemployability. The relevant question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  In reaching such a determination, the central inquiry is "whether the [V]eteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Subsequent to the Board's remand, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

The Board observes that the Veteran has been unemployed since approximately 2005 when he retired from his employment as a correctional officer.  The Veteran's January 2007 Vet Center record indicated that his PTSD caused problems throughout the duration of his employment.  In June 2007, he testified before a decision review officer that his PTSD, at least in part, impacted his ability to work.  The June 2007 VA examiner stated that the Veteran's unemployment was "secondary to Vietnam service."  The examiner further noted that his PTSD symptoms, such as his poor impulse control, resulted in problems at the Veteran's former position as a correctional officer.   

Upon remand, the May 2013 VA examiner stated that the Veteran had ongoing interpersonal difficulties while he was employed.  The examiner further stated that although his PTSD symptoms cause serious impairment, his PTSD does not lead to total occupational impairment.  May 2013 and August 2013 medical opinions stated that the Veteran's bilateral hearing loss and tinnitus do not impact his ability to secure gainful employment.  However, these examination reports did not consider the aggregate impact of the Veteran's service-connected disabilities on his ability to secure gainful employment.  Here, given the evidence regarding the severity of the Veteran's service-connected disabilities, and in particular his psychiatric disability, and in light of the evidence indicating the Veteran's functional limitations due to his service-connected disabilities, the Board finds that the evidence shows he is entitled to an award of a TDIU rating.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Accordingly, the Veteran's appeal of this issue is granted.  


ORDER

Entitlement to a disability rating in excess of 70 percent for PTSD is denied. 

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted, subject to the law and regulations governing payment of monetary benefits.  



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


